DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 11/19/2021, with respect to claims 1, 9 and 17 have been fully considered and are persuasive.  The prior art rejections of claims 1-20 has been withdrawn. However, examiner still maintains the Double Patenting rejections over parent application, now US Patent No. 10,872,254.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 10,872,254. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claims 1 and 17 of the instant application
Claim 1 of US Patent 10,872,254
 
1.  A system, comprising: 

a first camera configured to capture a first driver image at a first time and a 

a processor coupled to the first camera and configured to determine a 
driver state information from the first driver image and the second driver 
image by comparing the first driver image with the second driver image, 

wherein the driver state information comprises at least one of a location of a head, an orientation of the head, an eye gaze point of the head, or an orientation of a virtual optical mirror, wherein the processor is configured to, if a driver is 
looking at a pre-determined location, determine whether an amount of change of the location of the head, the orientation of the head, or the eye gaze point of the head exceeds a threshold;  

a digital mirror system coupled to the 
processor, the digital mirror system including a second camera, and the digital mirror system configured to: 

compare the driver state information with the threshold; when the driver state information exceeds the threshold: identify a region-of-interest (ROI) based on the driver state information;  

if the amount of change exceeds the threshold, set a driver's state flag to in motion and perform the identify an ROI action;  


if the amount of change does not exceed 
the threshold and the driver's state flag is set to in motion, perform the 


and if the amount of change does not exceed the threshold, and the driver's state flag is not set to in motion, the identify an ROI action is not performed; and 

form a second image by extracting a portion of a first image based on the ROI, the first image captured by the second camera and representing an area exterior to the vehicle.


1. A system, comprising:

a first camera configured to capture a first image data; a second camera , wherein the state value is one of stationary or in motion; and


a processor coupled to the first camera and the second camera, the processor
configured to:





















determine state information based on the first image data; determine a change value based on the state information;



in response to the change value exceeding a threshold, identify a region of interest (ROT) based on the state information; retrieve the state value from the memory; 

in response to the state value being in motion and the change value not update the ROI to correspond with the state information; and






extract a portion of the second image data based on the ROI as a displayed
image.


As seen in the table above, the limitations of claims 1 and 17 of the instant application is broader than and encompassed by the limitations of claim 1 of US Patent 10,872,254, and therefore fully anticipated and rejected.
	Method claim 9 of the instant application is also rejected based on method claim 7 of US Patent 10,872,254.
	Dependent claims 7-8, 15-16 and 18-19 of the instant application are also met by claims 5-6 of US Patent 10,872,254.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481